                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724

                                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                            PRETRIAL ORDER NO. 115
                     (EXTENDING TERMS OF PTO 96 and PTO 108)

              AND NOW, this 18th day of March 2020, upon consideration of the Joint

Stipulation [MDL Doc. No. 1302], and as discussed at the General Status Conference on March

12, 2020, it is hereby ORDERED that the terms outlined in PTOs 96 and 108 as to the conduct

of discovery shall apply until March 26, 2020.

        It is so ORDERED.

                                                 BY THE COURT:
                                                 /s/ Cynthia M. Rufe
                                                 ____________________
                                                 CYNTHIA M. RUFE, J.
